          Case 2:20-cv-01864-LPL Document 15 Filed 09/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ELWOOD FERGUSON GLADNEY,                   )
 JR.,                                       )        Civil Action No. 20 – 1864
                                            )
                         Plaintiff,         )
                                            )        Magistrate Judge Lisa Pupo Lenihan
                    v.                      )
                                            )
 SECURITY OFFICE, MR.                       )
 GREENWALT and MR. TABB                     )
 BICKELL,                                   )
                                            )
                         Defendants.

                                             ORDER

       AND NOW, this 9th day of September, 2021, and pursuant to this Court’s Order entered

on January 21, 2021 at ECF No. 12, the Clerk of Court is directed to refund Plaintiff the $52.00

partial payment that was docketed by the Court on August 17, 2021 at ECF No. 14.

       IT IS FURTHER ORDERED that, pursuant to the Court’s Order entered on January 21,

2021, the inmate account officer at Plaintiff’s place of confinement is instructed to cease

withdrawing funds from Plaintiff’s inmate account for payment of filing fees for this case. The

Clerk of Court is instructed to mail a copy of this Order to the inmate account officer at

Plaintiff’s place of confinement.


                                                             /s/ Lisa Pupo Lenihan
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge


Cc:    Elwood Ferguson Gladney, Jr.
       NU5149
       SCI Mercer
                                                 1
  Case 2:20-cv-01864-LPL Document 15 Filed 09/09/21 Page 2 of 2




801 Butler Pike
Mercer, PA 16137

Inmate Account Officer
SCI Mercer
801 Butler Pike
Mercer, PA 16137




                                2
